Citation Nr: 0916738	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim or service connection for residuals of total 
abdominal hysterectomy with left salpingo-oophorectomy.

2.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy with left salpingo-oophorectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen her previously denied claim 
of service connection for residuals of total abdominal 
hysterectomy with left salpingo-oophorectomy as she had not 
submitted new and material evidence.

The Veteran testified before the undersigned Acting Veterans 
Laws Judge at a September 2008 Travel Board hearing.  A copy 
of that transcript has been associated with the claims 
folder.  The Veteran had previously testified at RO hearings 
held in February 1995 and in March 2000, and copies of these 
transcripts have also been associated with the claims folder.

In September 2008, subsequent to issuance of the statement of 
the case (SOC), the Veteran submitted additional evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c).

The reopened claim of service connection for residual of 
total abdominal hysterectomy with left salpingo-oophorectomy 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.




FINDINGS OF FACT

1.  The Veteran's hysterectomy with left salpingo-
oophorectomy residuals service connection claim was finally 
denied in a May 1996 Board decision as the competent medical 
evidence established that the hysterectomy residuals were not 
the result of fibroids that were incurred in or aggravated by 
military service.

2.  Since the Board's May 1996 denial of her hysterectomy 
residuals service connection claim, the Veteran has filed to 
reopen that claim on several occasions; these claims were 
finally denied in unappealed rating decisions dated December 
1999, February 2002 and July 2004.

3.  Evidence submitted since the July 2004 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision denying service connection for 
hysterectomy with left salpingo-oophorectomy residuals is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  Evidence received since the July 2004 rating decision 
denying service connection for hysterectomy residuals is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a letter dated June 2006 in 
which the RO notified her of what evidence was required to 
substantiate entitlement to service connection for a 
hysterectomy with left salpingo-oophorectomy.  The letter 
told her what evidence VA would obtain, what evidence she was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  The letter 
also notified the Veteran that she should submit any relevant 
evidence in her possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated her status as a Veteran.  The 
remaining elements of Dingess notice were provided in the 
June 2006 letter.

The June 2006 letter also informed the Veteran that her 
hysterectomy residuals claim had been previously denied, 
informed her of the need for new and material evidence to 
reopen the claim, provided regulatory definitions of "new" 
and "material" and informed her of the bases for the prior 
denial.  The letter thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159 (c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c).  VA has no duty 
to provide an examination or obtain a medical opinion prior 
to reopening a claim that has been finally denied in a prior 
decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records, 
private treatment records and VA treatment records have been 
obtained.  

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of the Veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The Board denied service connection for the Veteran's 
hysterectomy residuals in a May 1996 decision.  As this 
decision was not appealed to the Court, it is "final" under 
38 U.S.C.A. § 7104(b).

The evidence considered in the Board's May 1996 decision 
included the Veteran's service treatment records, VA 
treatment records dated between January and February 1993, 
private treatment records dated between December 1990 and 
June 1991, a March 1995 private treatment record and a June 
1995 VA opinion.

The Veteran's July 1979 entrance examination was negative for 
any relevant abnormalities, with the Veteran noting that she 
had experienced a change in her menstrual pattern in her July 
1979 Report of Medical History.  Treatment records reflect 
the Veteran's complaints of menstrual cramping in April 1980 
and May 1981.  She reported experiencing "regular periods" 
during an August 1981 consultation regarding the possible 
reversal of her 1974 bilateral tubal cautery.  No menstrual 
problems were reported during treatment for Trichomonas 
Vaginitis in November 1982.  A February 1983 pap smear 
revealed atypia and Trichomonas Vaginitis.  A February 1984 
re-enlistment examination revealed continued treatment for 
Trichomonas Vaginitis.

An October 1984 cancer screening found five one to two 
centimeter nodules in the right side of the Veteran's vagina 
which were slightly tender and not visible with the speculum.  
These nodules were described as firm and were located "high 
up" in the vagina.  An impression of probable endometriosis 
was made, and the examiner doubted ovarian cancer.  A 
subsequent ultrasound revealed a 4.2 centimeter mass on the 
Veteran's right ovary and a 4.3 centimeter mass on her left 
ovary.  The examiner advised conducting a laparoscopy and 
vaginal nodule biopsy to rule out cancer.

A November 1984 gynecology examination found a small palpable 
cyst but noted that it was essentially a normal examination.

A January 1985 treatment record revealed 3 small "BB" sized 
nodules on the right and assessed a pelvic nodularity.  The 
Veteran was noted to still desire a tubal ligation reversal.  
The Veteran complained of abnormal bleeding in a February 
1985 treatment note but was diagnosed as having "normal 
menstruation" following an examination.

A minilaporatomy was performed in March 1985 and revealed 
"normal" ovaries bilaterally and a "top normal size" 
uterus.  An April 1985 treatment note indicated that 
bilateral tubal ligation could not be reversed due to the 
lack of remaining tissue and that her incision was healing 
"nicely."

Several small uterine fibroids, the largest measuring 2.5 
centimeters, was noted in a June 1991 pelvic ultrasound.  
Uterine fibroids were diagnosed in a February 1993 VA 
treatment note, and a total abdominal hysterectomy was 
subsequently performed.  The February 1993 discharge summary 
included the Veteran's reported history fibroids during 
service.

At her February 1995 RO hearing, the Veteran testified that 
fibroids were found in the minilaporatomy but had been termed 
"nodules" and that she had not received any treatment for 
the condition.  She testified that she experienced heavy 
menstrual bleeding following service, but did not seek 
treatment for the condition until approximately 1990.

A March 1995 private record from Dr. C. C. noted that the 
Veteran had been diagnosed with iron deficiency anemia 
secondary to uterine fibroids and menometrorrhagia.

A June 1995 VA gynecological examiner noted that the nodules 
or nodularity described in her service treatment records were 
vaginal mucosal nodules and were "not indicative or 
synonymous with uterine fibroids or in any way associated 
with fibroids."  The examiner noted that fibroids were not 
mentioned in either the operative report or in the 
ultrasound.

Evidence received after the Board's May 1996 denial included 
an August 1996 opinion from Dr. C. C.  This opinion noted 
that the Veteran's December 1990 pelvic ultrasound found 
uterine fibroids.  The examiner noted that the since uterine 
fibroids are "relatively slow growing" and that since a 
patient "could have these fibroids for years without having 
aggressive measures taken," that it was "unbelievable" 
that VA "would doubt that these were...the same fibroids that 
caused her to have surgery years later."  She also noted 
that "any reasonable thinking medical professional would 
know this."

A December 1999 rating decision reopened the Veteran's 
hysterectomy residuals service connection claim.  However, 
her service connection claim was denied as the June 1995 VA 
opinion was given more probative weight than the August 1996 
opinion.  A notice of disagreement was not filed in response 
to this rating decision.

Additional evidence received after the December 1999 rating 
decision include a June 2000 letter from Dr. V. N., a March 
2000 RO hearing, and some additional VA treatment records 
dated between January and March 1993.

At her March 2000 RO hearing, the Veteran testified that she 
experienced heavy irregular menstrual bleeding after 
undergoing a minilaparotomy.  She also indicated that she had 
been seeing Dr. C. C. for regular gynecological treatment 
beginning immediately after service.

The June 2000 letter from Dr. V. N. indicates that the 
natural course of fibroids is to enlarge, causing pain and 
excessive bleeding, resulting in anemia.  The appropriate 
therapy for this condition included myomectomy, hysterectomy 
or uterine artery embolization.  The examiner noted that the 
Veteran had not been offered "any form of definitive 
treatment" therefore resulting in the "increasing growth of 
her fibroids leading to years of pain and bleeding" and 
ultimately a hysterectomy.  The examiner opined that after 
reviewing the Veteran's records "it is apparent that [she] 
was denied appropriate treatment for her symptoms."  Uterine 
fibroids were purportedly documented in 1984 and 1991.  The 
examiner does not indicate what records where reviewed prior 
to rendering her opinion.

A July 2000 rating decision denied the Veteran's hysterectomy 
residuals service connection claim as no new and material 
evidence had been submitted to support her claim.  Although a 
notice of disagreement was submitted, the appeal was not 
perfected as an untimely substantive appeal was submitted in 
April 2001.

The April 2001 untimely substantive appeal was considered a 
request to reopen her hysterectomy residuals service 
connection claim.  However, no additional information in 
support her claim was submitted, and it was again denied in a 
February 2002 rating decision.

The Veteran sought to reopen her hysterectomy residuals 
service connection claim in March 2004, and submitted VA 
treatment records dated between April 2003 and April 2004 in 
support of her claim.  As these treatment records did not 
contain any information relevant to her claim, a July 2004 
rating decision denied her request to reopen her hysterectomy 
residuals service connection claim.

Evidence received since the July 2004 rating decision include 
two lay statements from the Veteran's friends, an October 
2006 medical opinion from R. D., a September 2008 Travel 
Board hearing, and various internet health articles.

An October 2006 opinion from VA nurse R. D. indicates that 
fibroids are nodules located on the uterus.

A September 2008 statement from J. H. indicates that the 
Veteran was staying in her home from 1991 to 1992, and that 
she experienced pain and heavy bleeding that prevented her 
from working.  A September 2008 statement from L. R. 
indicates that the Veteran experienced abdominal pains and 
bleeding in approximately 1993.

At her September 2008 Travel Board hearing, the Veteran 
testified that the term "nodules" was equivalent to 
"fibroids," and that her service treatment records clearly 
reflect the existence of nodules.  She referred the Board to 
the October 2006 statement from R. D. and the various 
internet articles she submitted in support of her contention.

Various internet articles indicate that areas of 
endometriosis can be called either implants, lesions or 
nodules by health care providers.

R. D.'s October 2006 opinion defines fibroids as "nodules on 
the uterus," which may suggest that the in-service findings 
of vaginal nodules are in fact fibroids.  This newly 
submitted evidence may suggest a nexus between the Veteran's 
post-service fibroids and her service, and may provide 
sufficient evidence to establish a necessary service 
connection element that was found to be lacking in the 
previous denial.  As this evidence is both new and material, 
the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of  total abdominal 
hysterectomy with left salpingo-oophorectomy residuals is 
reopened and to this extent only, the appeal is granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran, as detailed above, has a long history of various 
gynecological conditions.  She was afforded a VA 
gynecological examination in June 1995, however, that 
examiner did address whether there is a difference in 
terminology between the military providers and the civilian 
providers that could have impacted the various diagnoses.  As 
such, an examination is needed to determine whether there is 
a nexus between the Veteran's hysterectomy residuals and her 
service.

Accordingly, this case is REMANDED for the following:


1.  The RO should contact Dr. V.N. who 
submitted the June 2000 opinion letter and 
ask what records where reviewed prior to 
rendering that opinion and also to provide 
the bases for the conclusion that uterine 
fibroids were noted in 1984.  The response 
should be associated with the claims 
folder.  If no response is submitted, that 
fact should be documented in the record.

2.  The Veteran should be afforded a VA 
gynecological examination with an 
appropriate examiner.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
This review of the claims folder should be 
noted in the examiner's opinion.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

The examiner should state whether the 
Veteran has any current gynecological 
condition(s) and if so, whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any current 
gynecological condition had its onset in 
service or is otherwise related to a 
disease or injury in service, including 
any gynecological symptoms noted during 
service.  The examiner should state 
whether it is at least as likely as not 
that the pathology that necessitated the 
post-service total abdominal hysterectomy 
with left salpingo-oophorectomy was 
manifested in service.  The examiner 
should be requested to comment on the all 
VA and private medical of record include 
those of  RD and VN.  

The examiner should also comment as 
whether the notations referring to vaginal 
"nodules" in the service treatment 
records could in fact be referring to 
fibroids.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim of service 
connection for residuals of a total 
abdominal hysterectomy with left salpingo-
oophorectomy on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and any 
representative an appropriate supplemental 
statement of the case that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


